Citation Nr: 1713532	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-02 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 23, 2013.

(The issue of entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from April 2, 2009 to May 22, 2013 is addressed in a separate decision under docket number 10-23 622).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran testified at a May 2016 Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  Because the Veteran provided testimony on issue of entitlement to an increased rating for PTSD from April 2, 2009 to May 22, 2013 at a July 2011 hearing before a different Veterans Law Judge, those issues have been addressed in a separate decision.  

The issue of entitlement to a TDIU prior to May 23, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam and is presumed to have been exposed to an herbicide agent in service.

2.  The Veteran has currently diagnosed coronary artery disease, which is an ischemic heart disease.

3.  Ischemic heart disease is a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e).


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease, to include coronary artery disease, are met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the full benefit sought on appeal with respect to the Veteran's service connection claim, a discussion of VA's duties to notify and assist the Veteran in substantiating his claim is not necessary.  

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of ischemic heart disease.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id at Note 3. 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran contends that he has a currently diagnosed ischemic heart disease due to in-service herbicide exposure.  His DD Form 214 and personnel records show that he had active service in the Republic of Vietnam from July 1971 to April 1972.  He is, therefore, presumed to have been exposed to an herbicide agent in service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board finds that the Veteran has a currently diagnosed ischemic heart disease, specifically, coronary artery disease.  A VA treatment report dated in October 2002 identifies a diagnosis of ischemic heart disease and included a note indicating that the Veteran was not taking aspirin daily.  A February 2008 EKG showed an "old septal infarct, LAFB."  A March 2008 stress ECHO was normal.  A March 2014 VA authorized examination identified a diagnosis of ischemic heart disease based on examination of the Veteran, a March 2014 EKG findings, and March 2014 chest x-rays.  The EKG was associated with the examination report.  It was noted in the report that the Veteran declined an echocardiogram.  March 2014 chest x-rays showed atherosclerotic calcification in the aortic arch.   The Veteran clarified in May 2016 Board hearing testimony that VA was booked up for echocardiogram testing on the day of the examination.  He was later informed by VA that he could be scheduled for an echocardiogram, but was informed that the additional testing was not necessary.  
 
While a March 2014 supplemental opinion, provided by a different examiner, indicates that the ischemic heart disease diagnosed in March 2014 was less than likely permanently aggravated or a result of any event or condition that occurred in service, such as herbicide exposure in Vietnam, this was based on the examiner's opinion that the Veteran did not have a currently diagnosed ischemic heart disease.  In that regard, the examiner reasoned that VA treatment records dated thought 2014 did not document treatment for ischemic heart disease, and a March 2008 stress echocardiogram indicated no ischemia.  The examiner opined that the March 2014 findings were interpreted as possible ischemic changes based on nonspecific findings on a one time EKG, which were less than likely definite evidence of a diagnosis of ischemic heart disease.  The Board finds that the supplemental opinion erroneously characterized the March 2014 diagnosis provided by a VA authorized examiner as "possible" ischemic heart disease, and failed to consider x-ray evidence of atherosclerotic calcification shown during the same examination, prior findings of an old septal infarct on a February 2008 EKG in addition to the 2014 EKG findings, and a diagnosis of ischemic heart disease shown in VA treatment records in 2002.  For these reasons, the Board finds that the March 2014 opinion is not adequate as it does not appear to be based on a fully accurate factual background, and is not probative.  

A May 2016 private opinion provided by Dr. T.A. confirms that the Veteran has currently diagnosed coronary artery disease.  Dr. T.A. reported that he reviewed the Veteran's medical record, to include a March 2014 EKG tracing, chest x-ray, and the April 2014 VA authorized examination.  He stated that the Veteran's EKG showed "left inferior vascular block, possible inferior injury or acute infarct, actually with normal sinus rhythm, ST evaluation in II, III and a VF with ST depression in V5 and V6, with QTC widening."  In addition, he stated that the Veteran had an abnormal chest x-ray with atherosclerotic calcification of aortic arch, which he stated was absolute proof of coronary artery disease.   Dr. T.A. also noted the February 2008 VA EKG findings showed an old septal infarct, and a March 2008 entry stating, "stress echo is normal."  He opined that the Veteran had significant coronary artery disease which qualified as an ischemic heart disease due to Agent Orange exposure, and further noted that the physician conducting the March 2014 VA authorized examination gave a diagnosis of ischemic heart disease.  He reasoned, based on his expertise as a Board Certified Internist, that a review of the EKG tracing clearly reflected coronary artery disease.  The Board finds that 
Dr. T.A.'s opinion is probative as it is based on an accurate review of the evidence of the record and the physician's own medical expertise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has currently diagnosed ischemic heart disease, to include coronary artery disease.  

Ischemic heart disease is a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309 (e).  Accordingly, the Board finds that service connection for an ischemic heart disease, to include coronary artery disease, is warranted on a presumptive basis.


ORDER

Service connection for ischemic heart disease, to include coronary artery disease, is granted.  


REMAND

The Board is remanding the appeal for a higher initial rating for PTSD for the period from April 2, 2009 to May 22, 2013 in a separate decision, and finds that the claim for a TDIU prior to May 22, 2011 is inextricably intertwined with the initial rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  This issue, therefore, must be deferred as the issue of schedular or extraschedular entitlement to TDIU is dependent upon further development of the increased rating claim for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  After the requested development has been completed with regard to the claim for a higher initial rating for PTSD and an initial rating and effective date of award for ischemic heart disease has been assigned, the AOJ should readjudicate the claim of entitlement to TDIU for the time period prior to May 23, 2013, to include consideration of whether to refer the appeal for a TDIU to the Chief Benefits Director of VA's Compensation Service for consideration under 38 C.F.R. § 4.16(b) if the schedular requirements of 38 C.F.R. § 4.16(a) have not been met. 

2.  After all development has been completed, the AOJ should readjudicate the issue of entitlement to a TDIU prior to May 23, 2013 based on the evidence of record.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case addressing entitlement to a TDIU, and should give them a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


